IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-77,838-01 & WR-77,838-02


                      EX PARTE CAL MAURICE BUTLER, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
     CAUSE NOS. F-06-65524-V & F-06-65525-V IN THE 292ND DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated assault and sentenced to forty years’ imprisonment on each count. His appeal in cause

number F-06-65525-V was dismissed. Butler v. State, No. 05-07-00968-CR (Tex. App.—Dallas

2007, no pet.).

       In a single ground, Applicant contends that he was denied his right to appeal. We remanded

these applications on August 22 and October 31, 2012. After holding a live evidentiary hearing, the

trial court made findings of fact and conclusions of law and recommended that we grant Applicant
                                                                                                    2

out-of-time appeals. We agree. Applicant is entitled to the opportunity to file out-of-time appeals

of the judgment of convictions in cause numbers F-06-65524-V and F-06-65525-V from the 292nd

District Court of Dallas County. Applicant is ordered returned to that time at which he may give

written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If he is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent him on direct appeal. All time limits shall be calculated as if the

sentences had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute appeals, he must take affirmative steps to file written notices

of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 12, 2013
Do not publish